This is an appeal from a judgment of the Supreme Court. The case was tried by Judge Ackerson, sitting without a jury, on an agreed state of facts. The sole ground of appeal is as follows: "The Supreme Court erred in giving judgment in favor of the above named respondent instead of in favor of the above named appellant."
The statute provides so far as pertinent as follows: "Where causes are submitted to the court to be heard without a jury, any error made by the court in giving final judgment in the cause shall be subject to change, modification or reversal without the grounds of objection having been specifically submitted to the court." Pamph. L. 1916, p. 109.
"While the act of 1916 does not, in terms, require that any error residing in the final judgment given in a cause submitted to the court be heard without a jury shall be made the formal ground of an appeal that act neither expressly or impliedly abrogates or impairs rule 139 of the Supreme Court (1913), which provides for the filing and service of grounds of appeal."Pannonia Building and Loan Association v. West Side TrustCo., 93 N.J.L. 377, 381.
"The legal error must be specified in the grounds of appeal filed and served under rule 139 of the Supreme Court." Petersen
v. Sovereign Camp, c., 97 N.J.L. 497, 500.
No particular ground of appeal was pointed out. The mere assertion that there was error in giving judgment to one party rather to another is not sufficient. 3 C.J. 1385. Grounds of appeal must point out error in the proceedings below, or they will not be considered. Valenti v. Blessington, 96 N.J.L. 498;  Abbe v. Erie Railroad Co., 97 Id. 212; Makray v.McCullough, 103 Id. 346; Shaw v. Vermont Marble Co., 107Id. 154.
However, if the questions submitted in appellant's brief were before us, and we have decided that they were not, still we could find no error in the conclusions of the learned trial judge as to the facts or principles of law applicable thereto.
The judgment below is therefore affirmed, with costs. *Page 138
For affirmance — THE CHIEF JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, KERNEY, JJ. 14.
For reversal — None.